Title: To George Washington from Colonel James Irvine, 3 March 1777
From: Irvine, James
To: Washington, George

 

Sir
Newtown [Pa.] March 3d 1777

pursuant to my Instructions from Major General Gates, I have examined the Ferrys from Bristol to Easton, a Report of their present State I now inclose. I have given strict Orders to Col: Erwin & Majors McIlvain & Labar to collect & bring over all the Boats in their districts respectively, and secure them in proper places on the West side of the River upon the least Alarm of the Enemies approach to the Delaware, and to place sufficient Guards over them for their security, with directions to call upon the nearest Officers for assistance in case of immergency.
The Guard at this place at present consists of 3 subs: & about 30 Rank & File of Militia; any Orders your Excellency may favor me with respecting my Duty here or in regard of the Ferrys I shall chearfully attend to & comply with to the best of my abilities. I am, with the greatest respect Sir Your most humb: servant

James Irvine


P:S: Since writing the above I have seen Capt: Coryell who is appointed by authority from your Excellency to take charge of the Ferry at his House and five miles above & below on the Delaware I have directed the Officer on duty there to dismiss his Guard & deliver up all the Boats to Mr Coryell.


J:I.
